UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 000-26121 LCNB Corp. (Exact name of registrant as specified in its charter) Ohio 31-1626393 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 2 North Broadway, Lebanon, Ohio45036 (Address of principal executive offices, including Zip Code) (513) 932-1414 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yesx No The number of shares outstanding of the issuer's common stock, without par value, as of May 6, 2013 was 7,625,920 shares. LCNB CORP. AND SUBSIDIARIES FOR THE THREE MONTHS ENDED MARCH 31, 2013 Table of Contents PART I – FINANCIAL INFORMATION 3 Item 1.Financial Statements 3 CONSOLIDATED BALANCE SHEETS 3 CONSOLIDATED STATEMENTS OF INCOME 4 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME 5 CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY 6 CONSOLIDATED STATEMENTS OF CASH FLOWS 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 8 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 35 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 36 Item 3.Quantitative and Qualitative Disclosures about Market Risks 41 Item 4.Controls and Procedures 42 PART II OTHER INFORMATION 43 Item 1. Legal Proceedings 43 Item 1A.Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults Upon Senior Securities 43 Item 4. Mine Safety Disclosures. 43 Item 5. Other Information 43 Item 6. Exhibits 44 SIGNATURES 45 -2- Table of Contents PART I – FINANCIAL INFORMATION Item 1.Financial Statements LCNB CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands) March 31, December 31, (Unaudited) ASSETS: Cash and due from banks $ Interest-bearing demand deposits Total cash and cash equivalents Investment securities: Available-for-sale, at fair value Held-to-maturity, at cost Federal Reserve Bank stock, at cost Federal Home Loan Bank stock, at cost Loans, net Premises and equipment, net Goodwill Bank owned life insurance Other assets TOTAL ASSETS $ LIABILITIES: Deposits: Noninterest-bearing $ Interest-bearing Total deposits Short-term borrowings Long-term debt Accrued interest and other liabilities TOTAL LIABILITIES SHAREHOLDERS' EQUITY: Preferred shares - no par value, authorized 1,000,000 shares, none outstanding - - Common shares - no par value, authorized 12,000,000 shares, issued 8,379,387 and 7,485,527 shares at March 31, 2013 and December 31, 2012, respectively Retained earnings Treasury shares at cost, 753,627 shares atMarch 31, 2013 and December 31, 2012 ) ) Accumulated other comprehensive income, net of taxes TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITES AND SHAREHOLDERS' EQUITY $ The accompanying notes to consolidated financial statements are an integral part of these statements. -3- Table of Contents LCNB CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except per share data) (Unaudited) Three Months Ended March 31, INTEREST INCOME: Interest and fees on loans $ Interest on investment securities: Taxable Non-taxable Other investments 39 30 TOTAL INTEREST INCOME INTEREST EXPENSE: Interest on deposits Interest on short-term borrowings 3 3 Interest on long-term debt TOTAL INTEREST EXPENSE NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME: Trust income Service charges and fees on deposit accounts Net gain on sales of securities Bank owned life insurance income Gains from sales of mortgage loans Other operating income 65 57 TOTAL NON-INTEREST INCOME NON-INTEREST EXPENSE: Salaries and employee benefits Equipment expenses Occupancy expense, net State franchise tax Marketing FDIC premiums Other non-interest expense TOTAL NON-INTEREST EXPENSE INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME $ Dividends declared per common share $ Earnings per common share: Basic $ Diluted Weighted average common shares outstanding: Basic Diluted The accompanying notes to consolidated financial statements are an integral part of these statements. -4- Table of Contents LCNB CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) (Unaudited) Three Months Ended March 31, Net income $ Other comprehensive income: Net unrealized gain (loss) on available-for-sale securities (net of taxes of $176 and $259 for the three months ended March 31, 2013 and 2012, respectively) ) ) Reclassification adjustment for net realized gain on sales of available-for-sale securities included in net income, net of taxes ) ) Change in nonqualified pension plan unrecognized net loss and unrecognized prior service cost (net of taxes of $5 and $5 for the three months ended March 31, 2013 and 2012, respectively) 8 7 Total comprehensive income $ The accompanying notes to consolidated financial statements are an integral part of these statements. -5- Table of Contents LCNB CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (Dollars in thousands, except per share amounts) (Unaudited) Accumulated Common Other Total Shares Common Retained Treasury Comprehensive Shareholders' Outstanding Stock Earnings Shares Income (Loss) Equity Balance December 31, 2011 $ ) Net income Net unrealized gain (loss) on available-for- sale securities, net of taxes ) ) Reclassification adjustment for net realized gain on sales of available-for-sale securities included in net income, net of taxes ) ) Change in nonqualified pension plan unrecognized net gain and unrecognized prior service cost, net of taxes 7 7 Dividend Reinvestment and Stock Purchase Plan 89 89 Compensation expense relating to stock options 9 9 Common stock dividends, $0.16 per share ) ) Balance March 31, 2012 ) Balance December 31, 2012 $ ) Net income Net unrealized gain (loss) on available-for- sale securities, net of tax ) ) Reclassification adjustment for net realized gain on sales of available-for-sale securities included in net income, net of taxes ) ) Change in nonqualified pension plan unrecognized net gain and unrecognized prior service cost, net of taxes 8 8 Dividend Reinvestment and Stock Purchase Plan 80 80 Acquisition of First Capital Bancshares, Inc. Compensation expense relating to stock options 9 9 Common stock dividends, $0.16 per share ) ) Balance March 31, 2013 ) The accompanying notes to consolidated financial statements are an integral part of these statements. -6- Table of Contents LCNB CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ Adjustments to reconcile net income to net cash flows from operating activities: Depreciation, amortization and accretion Provision for loan losses Increase in cash surrender value of bank owned life insurance ) ) Realized gain from sales of securities available-for-sale ) ) Realized (gain) loss from sales and write-downs of other real estate owned and repossessed assets ) 81 Origination of mortgage loans for sale ) ) Realized gains from sales of mortgage loans ) ) Proceeds from sales of mortgage loans Compensation expense related to stock options 9 9 (Increase) decrease due to changes in assets and liabilities: Accrued income receivable ) ) Other assets ) Other liabilities ) ) TOTAL ADJUSTMENTS ) ) NET CASH FLOWS FROM OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sales of investment securities available-for-sale Proceeds from maturities and calls of investment securities: Available-for-sale Held-to-maturity Purchases of investment securities: Available-for-sale ) ) Held-to-maturity ) ) Purchase of Federal Reserve Bank stock - (8 ) Net decrease in loans Proceeds from sale of other real estate owned and repossessed assets 14 Purchases of premises and equipment ) ) Net cash acquired from acquisition - NET CASH FLOWS FROM INVESTING ACTIVITIES CASH FLOWS FROM FINANCING ACTIVITIES: Net increase in deposits Net decrease in short-term borrowings ) ) Principal payments on long-term debt ) ) Proceeds from issuance of common stock 11 15 Cash dividends paid on common stock ) ) NET CASH FLOWS FROM FINANCING ACTIVITIES ) NET CHANGE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT BEGINNING OFPERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ SUPPLEMENTAL CASH FLOW INFORMATION: CASH PAID DURING THE YEAR FOR: Interest $ Income taxes - SUPPLEMENTAL DISCLOSURE OF NONCASH INVESTING ACTIVITIES: Transfer from loans to other real estate owned and repossessed assets 6 The accompanying notes to consolidated financial statements are an integral part of these statements. -7- Table of Contents LCNB CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 - Basis of Presentation Substantially all of the assets, liabilities and operations of LCNB Corp. ("LCNB" or the “Company”) are attributable to its wholly-owned subsidiary, LCNB National Bank (the "Bank").The accompanying unaudited consolidated financial statements include the accounts of LCNB and the Bank. The unaudited interim consolidated financial statements, which have been reviewed by J.D. Cloud & Co. L.L.P., LCNB’s independent registered public accounting firm, in accordance with standards established by the Public Company Accounting Oversight Board, as indicated by their report included herein and which does not express an opinion on those statements, have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and the rules and regulations of the Securities and Exchange Commission (the “SEC”).Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of management, the unaudited interim consolidated financial statements include all adjustments (consisting of normal, recurring accruals) considered necessary for a fair presentation of financial position, results of operations, and cash flows for the interim periods, as required by Regulation S-X, Rule 10-01. Certain prior period data presented in the financial statements have been reclassified to conform with the current year presentation. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Results of operations for the three months ended March 31, 2013 are not necessarily indicative of the results to be expected for the full year ending December 31, 2013.These unaudited consolidated financial statements should be read in conjunction with the consolidated financial statements, accounting policies, and financial notes thereto included in LCNB's 2012 Annual Report on Form 10-K filed with the SEC. Note 2 – Acquisition On October 9, 2012, LCNB and First Capital Bancshares, Inc. (“First Capital”) entered into an Agreement and Plan of Merger (“Merger Agreement”) pursuant to which First Capital was merged into LCNB on January 11, 2013 in a stock and cash transaction valued at approximately $20.2 million.Immediately following the merger of First Capital into LCNB, Citizens National Bank (“Citizens”), a wholly-owned subsidiary of First Capital, was merged into LCNB National Bank.Citizens operated six full–service branches with a main office and two other facilities in Chillicothe, Ohio and one branch in each of Frankfort, Ohio, Clarksburg, Ohio, and Washington Court House, Ohio.These offices became branches of the Bank after the merger. -8- Table of Contents LCNB CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Continued) Note 2 – Acquisition (continued) Under the terms of the Merger Agreement, each shareholder of First Capital common stock was entitled to elect to receive, for each share of First Capital Common Stock, (i) $30.76 in cash, (ii) 2.329 common shares of LCNB (subject to an adjustment based upon the average closing price of LCNB common shares for the 25 trading days prior to the effective date of the merger), or (iii) a combination of cash and LCNB common stock.A First Capital shareholder’s election to receive cash or stock was subject to allocation procedures that ensured that no more than 50% and no less than 40% of the outstanding First Capital shares were exchanged for cash and that no more than 60% and no less than 50% of the outstanding First Capital shares were exchanged for LCNB common shares. The merger with First Capital was accounted for using the acquisition method of accounting and, accordingly, assets acquired, liabilities assumed, and consideration paid were recorded at their estimated fair values as of the merger date, as summarized in the following table (in thousands): Consideration Paid: Common shares issued (888,811) $ Cash paid to shareholders Total value of consideration paid Identifiable Assets Acquired: Cash and cash equivalents Investment securities: Available-for-sale Held-to-maturity Federal Reserve Bank stock Federal Home Loan Bank stock Loans, net Premises and equipment, net Bank owned life insurance Core deposit intangible Other real estate owned Deferred income taxes Other assets Total identifiable assets acquired Liabilities Assumed: Deposits Long-term debt Other liabilities Total liabilities assumed Total Identifiable Net Assets Acquired Goodwill resulting from merger $ -9- Table of Contents LCNB CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Continued) Note 2 – Acquisition (continued) The amount of goodwill recorded reflects LCNB’s entrance into a new market and related synergies that are expected to result from the acquisition and represents the excess purchase price over the estimated fair value of the net assets acquired.The goodwill will not be amortizable and is not deductible for tax purposes.The core deposit intangible will be amortized over nine years using the straight-line method. The following table details the acquired loans that are accounted for in accordance with FASB ASC 310-30 (in thousands): Contractually required principal at acquisition $ Contractual cash flows not expected to be collected (nonaccretable difference) ) Expected cash flows at acquisition Interest component of expected cash flows (accretable discount) ) Fair value of acquired loans $ In accordance with U.S. GAAP, there was no carryover of the allowance for loan losses that had been previously recorded by Citizens. Direct costs related to the acquisition were expensed as incurred and are recorded in other non-interest expense in the consolidated statements of income.During the first quarter 2013 LCNB incurred $1,055,000 in merger and acquisition integration expenses related to the transaction, including $496,000 in merger related costs and $559,000 for converting Citizens data processing systemto LCNB’s system. The results of operations are included in the consolidated income statement from the date of the merger.The estimated amount of Citizens revenue and net income, excluding merger and data conversion costs, included in LCNB’s consolidated income statement for the first quarter 2013 was $1,260,000 and $393,000 respectively. The following table presents unaudited pro forma information as if the merger with First Capital had occurred on January 1, 2012 (in thousands).This pro forma information gives effect to certain adjustments, including purchase accounting fair value adjustments, amortization of the core deposit intangible, and related income tax effects.It does not include merger and data conversion costs.The pro forma information does not necessarily reflect the results of operations that would have occurred had the merger with First Capital occurred in 2012.In particular, expected operational cost savings are not reflected in the pro forma amounts. Three Months Ended March 31, Total revenue $ Net income Basic earnings per common share Diluted earnings per common share -10- Table of Contents LCNB CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Continued) Note 3 - Investment Securities The amortized cost and fair value of available-for-sale investment securities at March 31, 2013 and December 31, 2012 are summarized as follows (in thousands): March 31, 2013 Amortized Cost Unrealized Gains Unrealized Losses Fair Value U.S. Treasury notes $ - U.S. Agency notes U.S. Agency mortgage-backed securities Certificates of deposit with other banks 15 - Municipal securities: Non-taxable Taxable 11 Mutual funds 22 - Trust preferred securities 3 4 Equity securities 17 $ December 31, 2012 Amortized Cost Unrealized Gains Unrealized Losses Fair Value U.S. Treasury notes $ - U.S. Agency notes U.S. Agency mortgage-backed securities 24 Corporate securities 35 - Municipal securities: Non-taxable Taxable 3 Mutual fund 30 - Trust preferred securities 2 7 Equity securities 26 $ The fair value of held-to-maturity investment securities, consisting of non-taxable and taxable municipal securities, approximates amortized cost at March 31, 2013 and December 31, 2012. -11- Table of Contents LCNB CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Continued) Note 3 - Investment Securities (continued) Information concerning securities with gross unrealized losses at March 31, 2013, aggregated by length of time that individual securities have been in a continuous loss position, is as follows (in thousands): Less than Twelve Months Twelve Months or More Fair Value Unrealized Losses Fair Value Unrealized Losses U.S. Agency notes $ - - U.S. Agency mortgage-backed securities - - Municipal securities: Non-taxable 1 Taxable 11 - - Mutual funds 57 - - - Trust preferred securities 47 3 49 1 Equity securities 3 14 $ 16 Management has determined that the unrealized losses at March 31, 2013 are primarily due to fluctuations in market interest rates and do not reflect credit quality deterioration of the securities.Because the Company does not have the intent to sell the investments and it is more likely than not that the Company will not be required to sell the investments before recovery of their amortized cost bases, which may be at maturity, the Company does not consider these investments to be other-than-temporarily impaired. Note 4 - Loans Major classifications of loans at March 31, 2013 and December 31, 2012 are as follows (in thousands): March 31, December 31, Commercial and industrial $ Commercial, secured by real estate Residential real estate Consumer Agricultural Other loans, including deposit overdrafts Deferred net origination (fees) costs 62 Less allowance for loan losses Loans, net $ -12- Table of Contents LCNB CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Continued) Note 4 – Loans (continued) Non-accrual, past-due, and accruing restructured loans as of March 31, 2013 and December 31, 2012 are as follows (in thousands): March 31, December 31, Non-accrual loans: Commercial and industrial $ Commercial, secured by real estate Residential real estate Total non-accrual loans Past-due 90 days or more and still accruing Total non-accrual and past-due 90 days or more and still accruing Accruing restructured loans Total $ Percentage of total non-accrual and past-due 90 days or more and still accruing to total loans % % Percentage of total non-accrual, past-due 90 days or more and still accruing, and accruing restructured loans to total loans % % Loans sold to and serviced for the Federal Home Loan Mortgage Corporation and other investors are not included in the accompanying consolidated balance sheets. The unpaid principal balances of those loans at March 31, 2013 and December 31, 2012 were $87,710,000 and $71,568,000, respectively.Loans sold during the three months ended March 31, 2013 and 2012 totaled $7,175,000 and $5,866,000, respectively. -13- Table of Contents LCNB CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Continued) Note 4 – Loans (continued) The allowance for loan losses and recorded investment in loans for the three months ended March 31 are as follows (in thousands): Commercial & Industrial Commercial Real Estate Residential Real Estate Consumer Agricultural Other Total Allowance for loan losses: Balance, beginning of year $ - 1 Provision charged to expenses 20 87 14 22 - 6 Losses charged off ) - ) ) Recoveries - - 5 23 - 9 37 Balance, end of period $ 90 - - Individually evaluated for impairment $ 71 - - - Collectively evaluated for impairment 90 - - Balance, end of period $ 90 - - Loans: Individually evaluated for impairment $ 7 - - Collectively evaluated for impairment Balance, end of period $ Allowance for loan losses: Balance, beginning of year $ - 6 Provision charged to expenses 7 61 (6
